DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with regards to the 112(a) and scaling to a human subject are seen as persuasive and with the amendment to “subject”.  Applicant’s use/claiming of “applying a first saturation pre-pulse comprising of sixteen 6 ms 3-lobe sinc pulses with 3 ms pulse intervals at the chemical shift frequency, thereby depolarizing xenon in the tagged supramolecular hyperpolarized xenon cages” is seen as not obvious over the prior art and seen as critical as described in the Affidavit filed 11/13/2020 which states a particular pulse train must be applied in vivo in order to not heat tissue but to also be able to create the hyperpolarized effect.  The Wang reference previously cited only shows the NMR effect using ex vivo practices and does not describe the pulse train needed to be used in vivo tissue rather than in a buffers solution and model biological fluid.  It would not be obvious to modify this to use the specific pre-pulse train.  The “Kim”, “Billoet” “Dopfert” and “Hane” references do not remedy this fact and do not give a motivation to do so as “Hane” no longer qualifies under exception 102(B)(1)(A) as presented in the arguments.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793